      .I•
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page 1of1
                                                                                                                                                                                    II
                                              UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                                                                                       (For Offenses Committed On or After November 1, 1987)
                                      v.

                           Raul Ferreyra-Hernandez                                                     Case Number: 2:19-mj-8479

                                                                                                      Federal Defenders
                                                                                                      Defendant's Attorney                          {-:::;:)




       REGISTRATION NO. 83367298
                                                                                                                                                    -·.,
                                                                                                                                                    \.,Q


                                                                                                                                                    f''ij
                                                                                                                                                    ..::o            j;1-

                                                                                                                                                    N
       THE DEFENDANT:                                                                                                                                0
        IZI pleaded guilty to count(s) 1 of Complaint                                                                                                -o                 · . -. i
                                                                                                                                                     ~~·........             ~~,-


            0 was found guilty to count(s)                                                                                                            .c-          ·.-~
               after a plea of not guilty.                                                                 .f:"' ; ;
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following o'ttensets):
       Title & Section                    Nature of Offense                                                                              Count Number(s)
       8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                                    1

            D The defendant has been found not guilty on count(s)                               ~~~~~~~~~~~~~~~~~~~




            D Count(s)                                                                                 dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant-is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                     t        TIME SERVED                                         D                                          days

            IZI Assessment: $10 WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Wednesday, February 20, 2019
                                                                                                ate of Imposition of Sentence
                               ~r
                          ~..;;;;:1 ·. . -                  ) ED
                                                         F. IL
       Received           -'f.Jl      I
                                                    .---:__
                                                    I
                                                            ,.
                                                            i:
                                                           EB 2 0 2019
                                                                                                ONORABLE RUTH B~UDEZ MONTENEGRO
                                                ' _s:: 1 Kt ""'.',~:1:-:-:,_::-:_- . - . - -     ITED STATES MAGISTRATE JUDGE
                                          -     ,l·'·f·;~•'""'_     •. ,:::,fd1CT1'0
                                                                           Ci,L~ORNIA
                                          So
                                          flV           · '' :L:_,11.1J.QJ_9F '::, URT
                                                  -- ...... " --··-" ....{}'K"
                                                                       ·---.------~
       Clerk's Office Copy                                                                                                                           2:19-mj-8479
·.:
